DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Please note, the instant Application has been reassigned to Primary Examiner David Berke-Schlessel; as such, all future correspondences and communications should be directed to this examiner. The maintained rejections provided by Examiner Wolf will not be reproduced, and can be found in the previous Office Action; although the wording and rationale of the previous rejections is maintained, further rationale and motivation can be found in the response to the Applicant’s Arguments, below.
Applicant’s amendments, filed 11/23/2020, with respect to the claim objections of claims 2, 7 and 8 have been fully considered and are persuasive.  The objections of the claims has been withdrawn. 
	Applicant’s Terminal Disclaimer has been approved. As such, the Non-Statutory Double Patenting rejections have been withdrawn.
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive. On page 4 of the Applicant’s Arguments, the Applicant states that there is no naturally occurring counterpart to the combination of laccase and a drug with a laccase-reactive functional group. While the literal combination of the two compounds is not found in nature, the question is do each of the individual ingredients behave in a markedly different manner? This question can be answered by the Office guidance regarding the markedly different characteristic analysis, especially in terms of the Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130, 76 USPQ 280, 281 (1948). See MPEP 2106.04(b) and 2106.04(c). Specifically, it is stated:
For example, assume that applicant claims an inoculant comprising a mixture of bacteria from different species, e.g., some bacteria of species E and some bacteria of species F. Because there is no counterpart mixture in nature, the closest counterparts to the claimed mixture are the individual components of the mixture, i.e., each naturally occurring species by itself. See, e.g., Funk Bros., 333 U.S. at 130, 76 USPQ at 281.

Since it has been clearly established that laccase is a naturally-occurring enzyme, and drugs with laccase-reactive functional groups can include natural drugs like morphine, the analysis requires that the Examiner first look at each component individually. The Examiner must now ask, when laccase and drugs with laccase-reactive functional groups are combined, do each of the components of the composition behave as they would in nature? When looking at laccase, within the context of the claimed invention, the enzyme behaves as the laccase enzyme would predictably behave. This enzyme does not perform any functions or behaviors that are non-natural; that is to say, the laccase enzyme will predictably catalyze the oxidation reaction of a laccase-reactive functional group. When looking at the claimed drug, this drug would react with laccase in a predictable manner. This predictability is clearly laid out in previously cited Bauer, et al (Fresenius Journal of Analytical Chemistry, 364, 179-183, 1999), wherein the natural laccase predictably reacts with the natural morphine. See page 182, Figure 5. Given that each individual product would be expected to react in a manner that it would in nature lends credence to the argument that the combination would be considered a natural product.
burn or smolder. Conversely, when considering the claimed invention, there is no clear evidence that the combination results in a markedly different characteristic than their respective individual characteristics in nature: laccase behaves as it would in nature, and the drug behaves as it would in nature. Furthermore, since the claims is drawn to the laccase, per se, and the drug, per se, any product or reaction that occurred following consumption of the claimed composition, or mixture in an aqueous solvent, would not be germane to the claimed invention.
On page 5 of the Applicant’s Arguments, the Applicant cites case law to suggest that there was no motivation to combine the cited references. The Applicant appears to suggest that motivation must be explicitly found in the art, which is not the case. However, as stated in the MPEP: 
The obviousness analysis cannot be confined by… overemphasis on the importance of published articles and the explicit content of issued patents… In many fields it may be that there is little discussion of obvious techniques or combinations, and it often may be the case that market demand, rather than scientific literature, will drive design trends. KSR, 550 U.S. at 419, 82 USPQ2d at 1396. See MPEP 2141(II)(C).



As indicated by these two sections of the MPEP, the information gathered by the ordinary artisan is not an explicit combination of references, but how they inform the ordinary artisan, wherein the ordinary artisan is not an “automaton,” but rather capable of combining the teachings of prior art, based upon the whole of knowledge that the ordinary artisan already possesses; in this situation, the ordinary artisan possesses at least a Masters or PhD in a related field of drug-discovery and analysis.
On page 6 of the Applicant’s Arguments, the Applicant appears to suggest that the invention took “considerable effort” to succeed. While this may be true, this is not the litmus for non-obviousness, as it appears that the combination of the claimed compounds would render a highly predictable outcome. See Bauer, et al (Fresenius Journal of Analytical Chemistry, 364, 179-183, 1999), wherein laccase predictably reacts with a drug that has a laccase-reactive functional group. See page 182, Figure 5.
On page 6 of the Applicant’s Arguments, the Applicant disagrees with the Examiner’s rationale for rejecting the claims under 35 USC 103. Based upon the prior rejections, it appears as though Jenkins was used to show a basic understanding in the art that drugs of abuse can be provided in a form that helps prevent the incidence of abuse. Jenkins provides a clear motivation in the art that 
In order to explore a therapeutically useful enzyme for a given drug of abuse, one will first need to examine all possible metabolic pathways of the drug and identify a favorable metabolic pathway producing biologically inactive metabolites. See page 5, last paragraph.

This provides further motivation to explore enzymes that are known to react with a drug of abuse, and render this drug inactive. To that end, Bauer explicitly describes a predictable reaction between laccase and morphine that would render the morphine inactive. When taking all of these references together, it would seem obvious to the ordinary artisan that a composition comprising laccase and morphine would render the morphine inactive, following dissolution in an aqueous solvent.
On page 6 of the Applicant’s Arguments, the Applicant states that “neither Zheng nor Jenkins point into the direction of the present invention… [the cited prior art] is a completely different concept than the concept of the prior art.” However, the fact that Applicant uses the claimed composition for a different purpose does not alter the conclusion that its use in a prior art composition would be prima facie obvious from the purpose disclosed in the reference. In re Lintner, 173 USPQ 560. See MPEP 2144(IV).
On page 6 of the Applicant’s Arguments, the Applicant argues that Bauer has nothing to do with the invention. To the contrary, as was laid out above, Bauer shows the predictability of the enzyme reaction between laccase and a drug with a laccase-reactive functional group.

The Applicant’s amendments have provided for the withdrawal of all claim objections. Additionally, the Applicant has provided an approved Terminal Disclaimer, which allows for the withdrawal of the Non-Statutory Double Patenting Rejections. The 35 USC 103 rejections of claims 1-12 have been maintained. The rationale for these rejections can be found above, or in the previous Office Action; the maintained rejections have not been reproduced in the instant action, and can be found in the previous Non-Final Office Action, dated 8/21/2020.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643.  The examiner can normally be reached on M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651